Exhibit 10.2

EXECUTION COPY

ENERSYS

3.375% Convertible Senior Notes Due 2038

UNDERWRITING AGREEMENT

May 21, 2008



--------------------------------------------------------------------------------

May 21, 2008

Goldman, Sachs & Co.,

Banc of America Securities LLC

As representatives of the several Underwriters

named in Schedule I hereto,

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

and

c/o Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

Dear Sirs and Mesdames:

EnerSys, a Delaware corporation (the “Company”), proposes, subject to the terms
and conditions stated herein, to issue and sell to the underwriters named in
Schedule I hereto (the “Underwriters”), for which you are acting as
representatives (the “Representatives”), an aggregate of $150,000,000 principal
amount of its 3.375% Convertible Senior Notes due 2038 (the “Firm Securities”)
convertible into shares of common stock of the Company, par value $0.01 per
share (the “Stock”) and at the election of the Underwriters, up to an aggregate
of $22,500,000 additional principal amount of 3.375% Convertible Senior Notes
due 2038 (the “Optional Securities”) (the Firm Securities and the Optional
Securities that the Underwriters elect to purchase pursuant to Section 2 hereof
are herein collectively called the “Securities”).

1. Representations and Warranties. The Company represents and warrants to and
agrees with each of the Underwriters that:

(a) An “automatic shelf registration statement” as defined under Rule 405 under
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations (the “Rules and Regulations”) of the Securities and Exchange
Commission (the “Commission”) has been filed on Form S-3 (File No. 333-151000)
in respect of the Securities not earlier than three years prior to the date
hereof; such registration statement, and any post-effective amendment thereto,
became effective upon filing (the “Effective Date”); and no stop order
suspending the effectiveness of such registration statement or any part thereof
has been issued and no proceeding for that purpose has been initiated or
threatened by the Commission, and no notice of objection of

 

1



--------------------------------------------------------------------------------

the Commission to the use of such registration statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act has been
received by the Company (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Basic Prospectus”; any preliminary prospectus (including any preliminary
prospectus supplement) relating to the Securities filed with the Commission
pursuant to Rule 424(b) under the Securities Act is hereinafter called a
“Preliminary Prospectus”; the various parts of such registration statement,
including all exhibits thereto but excluding Form T-1 and including any
prospectus supplement relating to the Securities that is filed with the
Commission and deemed by virtue of Rule 430B to be part of such registration
statement, each as amended at the time such part of the registration statement
became effective, are hereinafter collectively called the “Registration
Statement”; the Preliminary Prospectus, as amended and supplemented immediately
prior to the Applicable Time (as defined below) together with the information
set forth on Schedule IV and any Issuer Free Writing Prospectus filed or used by
the Company on or before the Applicable Time, other than a road show that is an
Issuer Free Writing Prospectus under Rule 433 of the Rules and Regulations, is
hereinafter called the “Pricing Disclosure Package”; the form of the final
prospectus relating to the Securities filed with the Commission pursuant to Rule
424(b) under the Securities Act in accordance with Section 5(a) hereof is
hereinafter called the “Prospectus”; any reference herein to the Basic
Prospectus, the Pricing Disclosure Package, any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act, as
of the date of such prospectus; any reference to any amendment or supplement to
the Basic Prospectus, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Securities filed with the
Commission pursuant to Rule 424(b) under the Securities Act and any documents
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and incorporated therein, in each case after the date of the Basic
Prospectus, such Preliminary Prospectus, or the Prospectus, as the case may be;
any reference to any amendment to the Registration Statement shall be deemed to
refer to and include any annual report of the Company filed pursuant to
Section 13(a) or 15(d) of the Exchange Act after the effective date of the
Registration Statement that is incorporated by reference in the Registration
Statement; and any “issuer free writing prospectus” as defined in Rule 433 under
the Securities Act relating to the Securities is hereinafter called an “Issuer
Free Writing Prospectus”); “Applicable Time” means 8:15 p.m. (New York City
time) on May 21, 2008.

 

2



--------------------------------------------------------------------------------

(b) The Company is not an ineligible issuer as defined under the Securities Act,
in each case at the times specified in Rules 164, 405 and 433 of the Rules and
Regulations in connection with the offering of the Securities.

(c) (i) The Registration Statement as of the Effective Date did not contain, and
any post-effective amendment thereto at the time it becomes effective will not
contain, any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) the Registration Statement, as of the Effective Date,
complied and any post-effective amendment thereto at the time it becomes
effective will comply, each Preliminary Prospectus complied and the Prospectus
complies and, as amended or supplemented, if applicable, will comply in all
material respects when filed with the Commission pursuant to Rule 424(b) and on
the Closing Date with the Securities Act and the Rules and Regulations and
(iii) the Prospectus, as of its date and the Closing Date, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the
Registration Statement or the Prospectus based upon information relating to the
Underwriters furnished to the Company in writing by the Underwriters expressly
for use therein.

(d) The documents incorporated by reference in any Preliminary Prospectus or the
Prospectus (i) conformed, and any further documents so incorporated will
conform, when filed with the Commission, in all material respects to the
requirements of the Exchange Act or the Securities Act, as applicable, and the
rules and regulations of the Commission thereunder and (ii) did not, and any
further documents filed and incorporated by reference therein will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(e) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
no representation or warranty is made

 

3



--------------------------------------------------------------------------------

as to information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Company by the Underwriters specifically for inclusion therein.

(f) Each Preliminary Prospectus did not, as of its date, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that no
representation or warranty is made as to information contained in or omitted
from such Preliminary Prospectus in reliance upon and in conformity with written
information furnished to the Company by the Underwriters specifically for
inclusion therein.

(g) Each Issuer Free Writing Prospectus (including, without limitation, any road
show that is a free writing prospectus under Rule 433), does not conflict with
the information contained in the most recent Preliminary Prospectus or the
Prospectus and when considered together with the Pricing Disclosure Package as
of the Applicable Time, and the price of the Securities and disclosures directly
relating thereto included on the cover page of the Prospectus, did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(h) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and the Company has complied with any
filing requirements applicable to such Issuer Free Writing Prospectus pursuant
to the Rules and Regulations. The Company has not made any offer relating to the
Securities that would constitute an Issuer Free Writing Prospectus without the
prior written consent of the Underwriters. The Company has retained in
accordance with the Rules and Regulations all Issuer Free Writing Prospectuses
that were not required to be filed pursuant to the Rules and Regulations.

(i) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own its property and to conduct its business as described
in each of the Pricing Disclosure Package and the Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

4



--------------------------------------------------------------------------------

(j) Each significant subsidiary of the Company within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act (each a “Significant
Subsidiary”, collectively the “Significant Subsidiaries”) has been duly
incorporated or formed, is validly existing as a corporation, limited liability
company or limited partnership, as the case may be, in good standing under the
laws of the jurisdiction of its incorporation or formation, has the corporate or
other power and authority to own its property and to conduct its business as
described in each of the Pricing Disclosure Package and the Prospectus and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole; all of the issued shares of
capital stock of each Significant Subsidiary of the Company that is a
corporation have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or adverse claims, except in the case
of shares pledged pursuant to that certain Credit Agreement dated March 17,
2004, among the Company, EnerSys Capital Inc., various lending institutions
party thereto, Bank of America, N.A., Morgan Stanley Senior Funding, Inc. and
Lehman Commercial Paper Inc., as amended (the “Credit Agreement”); all of the
issued limited liability company interests of each Significant Subsidiary of the
Company that is a limited liability company have been duly and validly
authorized and issued and are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or adverse claims, except in the
case of limited liability company interests pledged pursuant to the Credit
Agreement; all of the issued limited partnership interests of each Significant
Subsidiary of the Company that is a limited partnership have been duly and
validly authorized and issued and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or adverse claims,
except in the case of limited partnership interests pledged pursuant to the
Credit Agreement.

(k) This Agreement has been duly authorized, executed and delivered by the
Company.

(l) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Pricing Disclosure Package and
the Prospectus.

 

5



--------------------------------------------------------------------------------

(m) The shares of Common Stock outstanding prior to the sale of the Securities
have been duly authorized and are validly issued, fully paid and non-assessable.

(n) The Securities have been duly authorized and, when issued and delivered
pursuant to this Agreement, will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their terms, subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and entitled to the benefits provided by the indenture dated as of
May 28, 2008 (the “Indenture”) between the Company and The Bank of New York, as
trustee (the “Trustee”), under which they are to be issued, which is
substantially in the form filed as an exhibit to the Registration Statement; the
Indenture has been duly authorized and duly qualified under the Trust Indenture
Act and, when executed and delivered by the Company and the Trustee, will
constitute a valid and legally binding instrument, enforceable in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Securities and the
Indenture will conform to the descriptions thereof in the Pricing Disclosure
Package and the Prospectus.

(o) Upon the issuance and delivery of the Securities in accordance with this
Agreement and the Indenture, the Securities will be convertible into cash,
shares of Stock or a combination thereof in accordance with the terms of the
Securities; the Stock reserved for issuance upon conversion of the Securities
has been duly authorized and reserved and, when and if issued upon conversion of
the Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of such
Stock will not be subject to any preemptive or similar rights.

(p) The issue and sale of the Securities, the execution and delivery by the
Company of, and the performance by the Company of its obligations under the
Securities, the Indenture and this Agreement and the consummation of the
transactions herein and therein contemplated, will not contravene any provision
of (i) applicable law, (ii) the certificate of incorporation or by-laws of the
Company, (iii) any agreement or other instrument binding upon the Company or any
of its subsidiaries, or (iv) any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any subsidiary
except, in the case of the foregoing clauses (i), (iii) or (iv), where such
contravention would not, singly or in the aggregate, have a material adverse
effect on the

 

6



--------------------------------------------------------------------------------

Company and its subsidiaries, taken as a whole, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required to be obtained by the Company for the performance by the
Company of its obligations under this Agreement, the Securities or the
Indenture, except as may have been obtained under the Securities Act or as may
be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities.

(q) There has not occurred any material adverse change, or any development that
would reasonably be expected to result in a prospective material adverse change,
in the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in each of the Pricing Disclosure Package and the Prospectus (exclusive of
any amendments or supplements thereto subsequent to the date of this Agreement).

(r) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject that are
required to be described in the Registration Statement, the Pricing Disclosure
Package or the Prospectus and are not so described or any statutes, regulations,
contracts or other documents that are required to be described in the
Registration Statement, the Pricing Disclosure Package or the Prospectus or to
be filed as exhibits to the Registration Statement that are not described or
filed as required.

(s) The Company is not, and after giving effect to the offering and sale of the
Securities described in the Pricing Disclosure Package and the Prospectus will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(t) Except as described in the Pricing Disclosure Package and the Prospectus,
the Company and its Significant Subsidiaries (i) are in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

7



--------------------------------------------------------------------------------

(u) Except as described in the Pricing Disclosure Package and the Prospectus,
there are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(v) Except as described in the Pricing Disclosure Package and the Prospectus,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Securities registered pursuant to the Registration Statement.

(w) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction not
in the ordinary course of business, that in either case is required to be
disclosed in the Pricing Disclosure Package or the Prospectus; (ii) the Company
has not purchased any of its outstanding capital stock, nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iii) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company and its subsidiaries, except with respect to each of the foregoing
clauses (i), (ii), and (iii) as described in the Pricing Disclosure Package and
the Prospectus.

(x) The Company and its Significant Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Pricing Disclosure
Package or which would not, singly or in the aggregate, reasonably be expected
to result in a material adverse effect on the Company and its subsidiaries,
taken as a whole; and any real property and buildings held under lease by the
Company and its subsidiaries which are material to the business of the Company
and its

 

8



--------------------------------------------------------------------------------

subsidiaries taken as a whole are held by them under valid, subsisting and
enforceable leases with such exceptions as would not, singly or in the
aggregate, reasonably be expected to result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, except in each case as described
in the Pricing Disclosure Package and the Prospectus.

(y) Except as described in the Pricing Disclosure Package and the Prospectus,
the Company and its subsidiaries own or possess, or can acquire on reasonable
terms, all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them, except where the failure to own or possess, or the ability to
acquire on reasonable terms, any of the foregoing would not, singly or in the
aggregate, reasonably be expected to result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, and neither the Company nor any
of its subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, would reasonably be expected to result in a material adverse
effect on the Company and its subsidiaries, taken as a whole.

(z) No material labor dispute with the employees of the Company or any of its
Significant Subsidiaries exists, except as described in the Pricing Disclosure
Package and the Prospectus, or, to the knowledge of the Company, is imminent.

(aa) The Company and each of its Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as in management’s judgment are prudent; neither the Company
nor any of its Significant Subsidiaries has been refused any insurance coverage
sought or applied for, except such refusals of coverage relating to directors
and officers liability insurance; and neither the Company nor any of its
Significant Subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole, except as described in the
Pricing Disclosure Package and the Prospectus and except for such non-renewals
of coverage or inability to obtain similar coverage from similar insurers
relating to directors and officers liability insurance.

 

9



--------------------------------------------------------------------------------

(bb) The Company and its Significant Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities that are necessary to conduct their respective businesses
in all material respects, and neither the Company nor any of its Significant
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, would reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole, except as
described in the Pricing Disclosure Package and the Prospectus.

(cc) The Company and its Significant Subsidiaries maintain a consolidated system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(dd) Except as described in the Pricing Disclosure Package and the Prospectus
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), the Company has not sold, issued or distributed any Securities,
or any securities of the same class or a similar class as the Securities, other
than the Securities offered or sold to the Underwriters hereunder, or shares of
Stock during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D or S of, the Securities Act, other
than shares issued pursuant to employee benefit plans, qualified stock option
plans or other employee compensation plans or pursuant to outstanding options,
rights or warrants.

(ee) The Company and its Significant Subsidiaries have filed all foreign,
federal, state and local tax returns that are required to be filed, or have duly
requested extensions thereof, and have paid all taxes required to be paid by
them, any other assessment, fine or penalty levied against them, except in each
case in which the failure to so file or pay would not have a material adverse
effect on the Company and its subsidiaries, taken as a whole. The charges,
accruals and reserves on the books of the Company in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined, except to the extent of any inadequacy that would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

 

10



--------------------------------------------------------------------------------

(ff) The financial statements incorporated by reference in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, together with the
related schedules and notes, present fairly the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved. The supporting schedules, if any, included or incorporated by
reference in the Registration Statement present fairly in accordance with GAAP
the information required to be stated therein. The selected financial data
incorporated by reference in the Pricing Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements incorporated by
reference in the Registration Statement.

(gg) The Company has not distributed and, prior to the later to occur of the
Closing Date and completion of the distribution of the Securities, will not
distribute any offering material in connection with the offering and sale of the
Securities other than any Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus to which the Underwriters have consented in accordance
with Section 1(g) and or 7(a)(vii).

(hh) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

(ii) Neither the Company nor any of its subsidiaries nor, to the best knowledge
of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its Significant
Subsidiaries has (A) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(B) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (C) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(D) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

11



--------------------------------------------------------------------------------

(jj) The operations of the Company and its Significant Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened, except as would not, individually or
in the aggregate, reasonably be expected to result in a material adverse effect
on the Company and its subsidiaries taken as a whole.

(kk) To the best of the Company’s knowledge, none of the Company, any of its
Significant Subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(ll) (A) (i) At the time of filing the Registration Statement, (ii) at the time
of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), and (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) under the Act) made any offer relating to the Securities in reliance on
the exemption of Rule 163 under the Act, the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the Act; and (B) at the earliest time after
the filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Act) of the Securities, the Company was not an “ineligible issuer” as
defined in Rule 405 under the Act.

2. Agreements to Sell and Purchase. Subject to the terms and conditions herein
set forth, (a) the Company agrees to issue and sell to each of the Underwriters,
and each of the Underwriters agrees, severally and not jointly, to

 

12



--------------------------------------------------------------------------------

purchase from the Company, at the purchase price set forth in Schedule III
hereto, the principal amount of Securities set forth opposite the name of such
Underwriter in Schedule I hereto, and (b) in the event and to the extent that
the Underwriters shall exercise the election to purchase Optional Securities as
provided below, the Company agrees to issue and sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from the Company, at the same purchase price set forth in clause (a) of
this Section 2, that portion of the aggregate principal amount of the Optional
Securities as to which such election shall have been exercised (to be adjusted
by you so as to eliminate fractions of $1,000), determined by multiplying such
aggregate principal amount of Optional Securities by a fraction, the numerator
of which is the maximum aggregate principal amount of Optional Securities that
such Underwriters is entitled to purchase as set forth opposite the name of such
Underwriters in Schedule I hereto and the denominator of which is the maximum
aggregate principal amount of Optional Securities that all of the Underwriters
are entitled to purchase hereunder.

The Company hereby grants to the Underwriters the right to purchase at their
election up to $22,500,000 aggregate principal amount of Optional Securities, at
the purchase price set forth in clause (a) of the first paragraph of this
Section 2 for the sole purpose of covering sales of Securities in excess of the
aggregate principal amount of Firm Securities. Any such election to purchase
Optional Securities may only be exercised once, must settle within 12 calendar
days after the First Closing Date and must be exercised by written notice from
the Representatives to the Company setting forth the aggregate principal amount
of Optional Securities to be purchased and the date on which such Optional
Securities are to be delivered, as determined by the Representatives which shall
in no event be earlier than the First Closing Date (as defined in Section 5
hereof).

The Company hereby agrees that, without the prior written consent of the
Underwriters, it will not, during the period ending 75 days after the date of
the Prospectus, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any securities of the Company that are substantially
similar to the Securities or the Stock or any securities convertible into or
exercisable or exchangeable for, or that represent the right to receive,
Securities or Stock; (ii) file any registration statement with the Commission
relating to the offering of any securities of the Company that are substantially
similar to the Securities or the Stock or any securities convertible into or
exercisable or exchangeable for, or that represent the right to receive,
Securities or Stock; or (iii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Securities or the Stock, whether any such transaction described
in clause (i), (ii) or (iii) above is to be settled by delivery of Securities,
Stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to the issuance by the Company of shares of

 

13



--------------------------------------------------------------------------------

Stock, any option to purchase shares of Stock or any securities convertible into
or exercisable or exchangeable for Stock to directors, officers and employees of
the Company and its subsidiaries pursuant to bonus, option, incentive, employee
stock purchase or other compensatory plans of the Company existing on the date
hereof that are described in the Pricing Disclosure Package or filed as an
exhibit to the Registration Statement.

3. Terms of Public Offering. The Company has been advised by you that the
Underwriters propose to make a public offering of the Firm Securities as soon
after the Registration Statement and this Agreement have become effective as in
your judgment is advisable. The Company is further advised by you that the Firm
Securities are to be offered to the public, in one or more transactions, (i) at
a fixed price or prices, which may be changed; (ii) at market prices prevailing
at the Applicable Time; (iii) at prices related to prevailing market prices; or
(iv) at negotiated prices, as the case may be (the “Public Offering Price”).

The Company hereby confirms its engagement of Goldman, Sachs & Co. as, and
Goldman, Sachs & Co. hereby confirms its agreement with the Company to render
services as, a “qualified independent underwriter” within the meaning of Rule
2720(b)(15) of the Financial Industry Regulatory Authority “FINRA” (formerly
known as National Association of Securities Dealers, Inc. “NASD”) with respect
to the offering and sale of the Securities. Goldman, Sachs & Co., in its
capacity as qualified independent underwriter and not otherwise, is referred to
herein as the “QIU”. As compensation for the services of the QIU hereunder, the
Company agrees to pay the QIU $2,000 on the First Closing Date.

4. Payment and Delivery. The Securities to be purchased by each Underwriter
hereunder will be represented by one or more definitive global Securities in
book-entry form which will be deposited by or on behalf of the Company with The
Depository Trust Company (“DTC”) or its designated custodian. The Company will
deliver the Securities to the Representatives, for the account of each
Underwriter, against payment by or on behalf of such Underwriter of the purchase
price therefor by wire transfer to the Company in Federal (same day) funds, by
causing DTC to credit the Securities to the account of Goldman, Sachs & Co. at
DTC. The Company will cause the certificates representing the Securities to be
made available to the Representatives for checking at least twenty-four hours
prior to the Closing Date (as defined below) at the office of Davis Polk &
Wardwell, 450 Lexington Ave., New York, New York 10017 (the “Closing Location”).
The time and date of such delivery and payment shall be, with respect to the
Firm Securities, 9:30 a.m., New York City time, on May 28, 2008 or such other
time and date as the Representatives and the Company may agree upon in writing,
and with respect to the Optional Securities, 9:30 a.m. New York City time, on
the date specified by you in the written notice given by you of the
Underwriters’ election to purchase such Optional Securities, or such other time
and date as the Representatives and the Company may agree

 

14



--------------------------------------------------------------------------------

upon in writing. Such time and date for delivery of the Firm Securities are
herein called the “First Closing Date”, such time and date for delivery of the
Optional Securities, if not the First Closing Date, are herein called the
“Second Closing Date”, and each such time and date for delivery are herein
called a “Closing Date”.

The Securities shall be registered in such names and in such denominations as
you shall request in writing not later than one full business day prior to the
Closing Date. The Securities shall be delivered to you on the Closing Date for
the account of the Underwriters, with any transfer taxes payable in connection
with the transfer of the Securities to the Underwriters duly paid, against
payment of the Purchase Price therefor.

5. Conditions to the Underwriters’s Obligations. The obligations of the
Underwriters are subject to the following further conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii) there shall not have occurred any change, or any development that would
reasonably be expected to result in a prospective change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the most
recent Preliminary Prospectus and the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the most recent Preliminary Prospectus and the Prospectus.

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

 

15



--------------------------------------------------------------------------------

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion, a tax
opinion and a negative assurance letter of Skadden, Arps, Slate, Meagher, & Flom
LLP, special counsel for the Company, dated the Closing Date, in form and
substance reasonably satisfactory to the Underwriters, to the effect set forth
in Exhibits B, C and D.

(d) The Underwriters shall have received on the Closing Date an opinion of
Joseph G. Lewis, assistant general counsel for the Company, dated the Closing
Date, in form and substance reasonably satisfactory to the Underwriters, to the
effect set forth in Exhibit E.

The opinions of Skadden, Arps, Slate, Meagher, & Flom LLP and Joseph G. Lewis
described in Sections 5(c) and 5(d), respectively, above shall be rendered to
the Underwriters at the request of the Company and shall so state therein.

(e) The Underwriters shall have received on the Closing Date an opinion of Davis
Polk & Wardwell, counsel for the Underwriters, dated the Closing Date, with
respect to the issuance and sale of the Securities, the Registration Statement,
the Pricing Disclosure Package, the Prospectus and other related matters as the
Underwriters may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(f) The Underwriters shall have received, on the date of the Prospectus at a
time prior to the execution of this Agreement, at 9:30 a.m., New York City time,
on the effective date of any post-effective amendment to the Registration
Statement filed subsequent to the date of this Agreement and also on each
Closing Date, a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to the Underwriters, from Ernst &
Young LLP, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained and incorporated by
reference in the Registration Statement, the most recent Preliminary Prospectus
and the Prospectus; provided that such letter delivered on the Closing Date
shall use a “cut-off date” not earlier than the date hereof.

 

16



--------------------------------------------------------------------------------

(g) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and executive officers and directors of the Company relating
to sales and certain other dispositions of Securities and Stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date.

(h) The Company shall have furnished to you, at the Applicable Time and at each
Closing Date, a certificate dated as of such date and signed by the chief
financial officer of the Company, to the effect set forth in Exhibit G.

6. Covenants of the Company. (a) In further consideration of the agreements of
the Underwriters herein contained, the Company covenants with the Underwriters
as follows:

(i) To prepare the Prospectus in a form approved by the Underwriters and to file
such Prospectus pursuant to Rule 424(b) under the Securities Act within the time
periods specified by Rule 424(b) (without reliance on Rule 424(b)(8));

(ii) To prepare a final term sheet, in a form attached as Schedule III hereto
and approved by the Underwriters, and to file such term sheet under the
Securities Act as soon as possible after the Commission’s Electronic Data
Gathering, Analysis and Retrieval system (EDGAR) begins accepting filings on the
date immediately after the date of this Agreement;

(iii) To file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus is required in
connection with the offering or sale of the Securities;

(iv) To advise the Underwriters, promptly after it receives notice thereof, of
the issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus, of
the suspension of the qualification of the Securities for offering or sale in
any jurisdiction, of the initiation or threatening of any proceeding or
examination for any such purpose or of any request by the Commission for the
amending or supplementing of the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus or for additional information; and, in the event
of the issuance of any stop order or of any order preventing or

 

17



--------------------------------------------------------------------------------

suspending the use of the Prospectus or any Issuer Free Writing Prospectus or
suspending any such qualification, to use promptly its best efforts to obtain
its withdrawal;

(v) To furnish to you, without charge, five (5) signed copies of the
Registration Statement (including exhibits thereto) and to furnish to you in New
York City, without charge, prior to 10:00 a.m. New York City time on the
business day next succeeding the date of this Agreement and during the period
mentioned in Section 6(a)(vii) below, as many copies of the most recent
Preliminary Prospectus, the Prospectus, each Issuer Free Writing Prospectus, any
document incorporated by reference in any Preliminary Prospectus or the
Prospectus and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request;

(vi) Before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule;

(vii) If, during such period after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters, the Prospectus is
required by law to be delivered in connection with sales by the Underwriters or
any dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, the Company shall promptly notify the Underwriters and
prepare, file with the Commission and furnish, at its own expense, to the
Underwriters and to the dealers (whose names and addresses you will furnish to
the Company) to which Securities may have been sold by you, either amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not, in the light of the circumstances when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus,
as amended or supplemented, will comply with law;

 

18



--------------------------------------------------------------------------------

(viii) Not to make any offer relating to the Securities that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Underwriters;

(ix) To retain in accordance with the Rules and Regulations all Issuer Free
Writing Prospectuses not required to be filed pursuant to the Rules and
Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the most recent Preliminary Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or, if for any other
reason it shall be necessary to amend or supplement any Issuer Free Writing
Prospectus, to notify the Underwriters and, upon its request, to file such
document and to prepare and furnish without charge to the Underwriters as many
copies as the Underwriters may from time to time reasonably request of an
amended or supplemented Issuer Free Writing Prospectus that will correct such
conflict, statement or omission or effect such compliance;

(x) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request;

(xi) As soon as practicable after the Effective Date and in any event not later
than 16 months after the date hereof, to make generally available to the
Company’s security holders and to you an earning statement that satisfies the
provisions of Section 11(a) of the Securities Act and the Rules and Regulations;

(xii) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (A) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Securities under the Securities Act and all other fees or expenses in
connection with the preparation and filing of the Registration Statement, any
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus and
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of

 

19



--------------------------------------------------------------------------------

copies thereof to the Underwriters and dealers, in the quantities hereinabove
specified, (B) all costs and expenses related to the transfer and delivery of
the Securities by the Company to the Underwriters, including any transfer or
other taxes payable thereon, (C) the cost of printing or producing any Blue Sky
or Legal Investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities or the Stock for offer and sale under state
securities laws as provided in Section 6(a)(x) hereof, including filing fees and
the reasonable fees and disbursements of counsel for the Underwriters in
connection with such qualification and in connection with the Blue Sky or Legal
Investment memorandum, (D) the costs and charges of the Trustee and any transfer
agent, registrar or depositary, (E) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (F) the document production charges and expenses, if any, associated with
printing this Agreement, and (G) all other costs and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section. It is understood, however, that except as
provided in this Section 6(a)(xii)(C), Section 7 entitled “Indemnity and
Contribution”, and the last paragraph of Section 11 below, the Underwriters will
pay all of their costs and expenses, including fees and disbursements of its
counsel, stock transfer taxes payable on resale of any of the Securities by it
and any advertising expenses connected with any offers it may make;

(xiii) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Prospectus under the
caption “Use of Proceeds”;

(xiv) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities;

 

20



--------------------------------------------------------------------------------

(xv) To use its best efforts to list, subject to notice of issuance, the shares
of Stock issuable upon conversion of the Securities on the New York Stock
Exchange; and

(xvi) To pay the required Commission filing fees relating to the Securities
within the time required by Rule 456(b)(1) under the Act without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) under
the Act.

(b) The Underwriters agree that, without the prior consent of the Company and
Goldman, Sachs & Co., other than with respect to one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of Securities and complying with Rule 134 under the Securities Act,
they shall not include any “issuer information” (as defined in Rule 433) in any
“free writing prospectus” (as defined in Rule 405) used or referred to by the
Underwriters without the prior consent of the Company (any such issuer
information with respect to whose use the Company has given its consent,
“Permitted Issuer Information”); provided that (i) no such consent shall be
required with respect to any such issuer information contained in any document
filed by the Company with the Commission prior to the use of such free writing
prospectus and (ii) “issuer information,” as used in this Section 6(b), shall
not be deemed to include information prepared by the Underwriters on the basis
of or derived from issuer information.

7. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls each Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of each Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in (i) the Registration Statement or any amendment
thereof, any Preliminary Prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), (ii) any Issuer Free Writing Prospectus or in any amendment or
supplement thereto, (iii) any Permitted Issuer Information used or referred to
in any “free writing prospectus” (as defined in Rule 405) used or referred to by
the Underwriters, or (iv) any “road show” (as defined in Rule 433) not
constituting an Issuer Free Writing Prospectus ( a “Non-Prospectus Road Show”)
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages or liabilities are
caused

 

21



--------------------------------------------------------------------------------

by any such untrue statement or omission or alleged untrue statement or omission
based upon information relating to any Underwriter furnished to the Company in
writing by the Underwriters through you expressly for use therein, which
information consists solely of the statements regarding delivery of Securities
by the Underwriters set forth on the cover page of, the concession and
reallowance figures and the paragraph relating to stabilization by the
Underwriters appearing under the caption “Underwriting” and the forth sentence
of the third from the last paragraph under the caption “Underwriting” (which
sentence identifies Goldman, Sachs & Co. as QIU), in each case in the most
recent Preliminary Prospectus and the Prospectus.

(b) Each Underwriter agrees to indemnify and hold harmless the Company, its
directors, the officers of the Company who sign the Registration Statement and
each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the foregoing indemnity from the Company to the Underwriters, but only
with reference to information relating to such Underwriter furnished to the
Company in writing by such Underwriter though the Representatives expressly for
use in the Registration Statement, any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus or any amendments or supplements thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7(a), or 7(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm
(in addition to any local counsel) for all such indemnified parties and that all
such reasonable fees and expenses shall be reimbursed as they are incurred. Such
firm shall be designated in writing by the Underwriters, in the case of parties
indemnified pursuant to Section 7(a) and by

 

22



--------------------------------------------------------------------------------

the Company in the case of parties indemnified pursuant to Section 7(b). The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(d) To the extent the indemnification provided for in Section 7(a) or 7(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 7(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 7(d)(i) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total underwriting discounts and commissions
received by the Underwriters, in each case as set forth in Schedule III hereto,
bear to the aggregate Public Offering Price of the Securities. The relative
fault of the Company on the one hand and the Underwriters on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 7(d). The amount paid or
payable

 

23



--------------------------------------------------------------------------------

by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7, the Underwriters shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Securities underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages that the Underwriters have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Underwriters’ obligations in this
subsection (e) to contribute are several in proportion to their respective
underwriting obligations and not joint. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 7 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Underwriters, any person controlling the Underwriters or any
affiliate of the Underwriters or by or on behalf of the Company, its officers or
directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Securities.

8. QIU Indemnity.

(a) The Company will indemnify and hold harmless Goldman, Sachs & Co., in its
capacity as QIU, against any losses, claims, damages or liabilities, joint or
several, to which the QIU may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in any Preliminary
Prospectus, the Registration Statement or the Prospectus, or any amendment or
supplement thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) any act or omission to act or any alleged act or
omission to act by Goldman, Sachs & Co. as QIU in connection with any
transaction contemplated by this Agreement or undertaken in preparing for the
purchase, sale and delivery of the Securities, except as to this clause (iii) to
the extent that any such loss, claim, damage or liability results from the gross
negligence or bad faith of Goldman, Sachs & Co. in performing the services as
QIU, and will reimburse the QIU for any legal or other expenses reasonably
incurred by the QIU in connection with investigating or defending any such
action or claim as such expenses are incurred.

 

24



--------------------------------------------------------------------------------

(b) Promptly after receipt by the QIU under subsection (a) above of notice of
the commencement of any action, the QIU shall, if a claim in respect thereof is
to be made against the Company under such subsection, notify the Company in
writing of the commencement thereof; but the omission so to notify the Company
shall not relieve it from any liability which it may have to the QIU otherwise
than under such subsection. In case any such action shall be brought against the
QIU and it shall notify the Company of the commencement thereof, the Company
shall be entitled to participate therein and, to the extent that it shall wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel satisfactory to the QIU (who shall not, except
with the consent of the QIU, be counsel to the Company), and, after notice from
the indemnifying party to the QIU of its election so to assume the defense
thereof, the indemnifying party shall not be liable to the QIU under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by the QIU, in connection with the defense
thereof other than reasonable costs of investigation. The Company shall not,
without the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the QIU is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the QIU from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
QIU.

(c) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless Goldman, Sachs & Co., in its capacity as QIU,
under subsection (a) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then the
Company shall contribute to the amount paid or payable by the QIU as a result of
such losses, claims, damages or liabilities (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the QIU on the other from the offering of the
Securities. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or if the QIU failed to give the
notice required under subsection (b) above, then the Company shall contribute to
such amount paid or payable by the QIU in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the QIU on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the QIU on the other shall be deemed to be in the

 

25



--------------------------------------------------------------------------------

same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company, as set forth in the table on the cover page
of the Prospectus, bear to the fee payable to the QIU pursuant to Section 3
hereof. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the QIU on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the QIU agree that it would
not be just and equitable if contributions pursuant to this subsection (c) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (c). The amount paid or payable by the QIU as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (c) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(d) The obligations of the Company under this Section 8 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls the QIU within
the meaning of the Securities Act.

9. Termination. The Underwriters may terminate this Agreement by notice given to
the Company, if after the execution and delivery of this Agreement and prior to
the Closing Date (i) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the New York Stock Exchange, the
American Stock Exchange or The NASDAQ Stock Market, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Prospectus.

 

26



--------------------------------------------------------------------------------

10. Defaulting Underwriter.

(a) If any Underwriter shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder at a Closing Date, you may
in your discretion arrange for you or another party or other parties to purchase
such Securities on the terms contained herein. If within thirty-six hours after
such default by any Underwriter you do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of thirty-six
hours within which to procure another party or other parties satisfactory to you
to purchase such Securities on such terms. In the event that, within the
respective prescribed periods, you notify the Company that you have so arranged
for the purchase of such Securities, or the Company notifies you that they have
so arranged for the purchase of such Securities, you or the Company shall have
the right to postpone the Closing Date for a period of not more than seven days,
in order to effect whatever changes may thereby be made necessary in the
Registration Statement or the Prospectus, or in any other documents or
arrangements, and the Company agrees to file promptly any amendments to the
Registration Statement or the Prospectus which in your opinion may thereby be
made necessary. The term “Underwriter” as used in this Agreement shall include
any person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by you and the Company as
provided in subsection (a) above, the aggregate number of such Securities which
remains unpurchased does not exceed one-eleventh of the aggregate number of all
the Securities to be purchased at such Closing Date, then the Company shall have
the right to require each non-defaulting Underwriter to purchase the number of
Securities which such Underwriter agreed to purchase hereunder at such Closing
Date and, in addition, to require each non-defaulting Underwriter to purchase
its pro rata share (based on the principal amount of Securities which such
Underwriter agreed to purchase hereunder) of the Securities of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by you and the Company as
provided in subsection (a) above, the aggregate number of such Securities which
remains unpurchased exceeds one-eleventh of the aggregate number of all of the
Securities to be purchased at such Closing Date, or if the Company shall not
exercise the right described in subsection (b) above to require non defaulting
Underwriters to purchase Securities of a defaulting Underwriter or Underwriters,
then this Agreement (or, with respect to the Second Closing Date, the
obligations of the Underwriters to purchase and of the Company to sell the
Optional Securities) shall thereupon terminate, without liability on the part of
any non defaulting Underwriter or the Company, except for the expenses to be
borne by

 

27



--------------------------------------------------------------------------------

the Company and the Underwriters as provided in Section 7 hereof and the
indemnity and contribution agreements in Section 9 hereof; but nothing herein
shall relieve a defaulting Underwriter from liability for its default.

11. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

If this Agreement shall be terminated by the Underwriters because of any failure
or refusal on the part of the Company to comply with the terms or to fulfill any
of the conditions of this Agreement, or if for any reason (other than a
termination of this Agreement by the Underwriters pursuant to Section 9(i),
(iii), (iv) or (v) hereof) the Company shall be unable to perform its
obligations under this Agreement, the Company will reimburse the Underwriters
for all out-of-pocket expenses (including the fees and disbursements of its
counsel) reasonably incurred by the Underwriters in connection with this
Agreement or the offering contemplated hereunder.

12. No Fiduciary Duty. The Company acknowledges and agree that in connection
with this offering, sale of the Securities or any other services the
Underwriters may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriters: (i) no fiduciary or agency relationship between the Company and
any other person, on the one hand, and the Underwriters, on the other, exists
with respect to this Offering; (ii) the Underwriters are not acting as an
advisor, expert or otherwise, to the Company, including without limitation, with
respect to the determination of the public offering price of the Securities, and
such relationship between the Company, on the one hand, and the Underwriters, on
the other, is entirely and solely commercial, based on arms-length negotiations;
(iii) any duties and obligations that the Underwriters may have to the Company
shall be limited to those duties and obligations specifically stated herein; and
(iv) the Underwriters and their affiliates may have interests that differ from
those of the Company. The Company hereby waives any claims that the Company may
have against the Underwriters with respect to any breach of fiduciary duty in
connection with this offering.

13. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to you as the Representatives in care of Goldman, Sachs & Co., 85
Broad Street, 20th Floor, New York, New York 10004, Attention: Registration
Department and in care of Banc of America Securities LLC, 9 West 57th Street,
New York, New York 10019; and

 

28



--------------------------------------------------------------------------------

(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to 2366 Bernville Road, Reading, PA 19605, Attention: Richard W.
Zuidema (Fax: 610-208-1807).

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Underwriters to properly identify their respective clients.

14. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

16. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Underwriters contained in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any investigation made by or on behalf of any of
them or any person controlling any of them.

17. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

29



--------------------------------------------------------------------------------

Very truly yours, EnerSys By:  

/s/ Michael T. Philion

  Michael T. Philion   Executive Vice President—Finance and Chief Financial
Officer

 

Accepted as of the date hereof

/s/ Goldman, Sachs & Co.

(GOLDMAN, SACHS & CO.)

 

Banc of America Securities LLC By:  

/s/ Thomas M. Morrison

Name:   Thomas M. Morrison Title:   Managing Director

On behalf of each of the Underwriters

 

30



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Total Principal
Amount of Firm
Securities to be
Purchased    Total Principal
Amount of
Optional
Securities to be
Purchased if
Maximum Option
Exercised

Goldman, Sachs & Co.

   $ 60,000,000    $ 9,000,000

Banc of America Securities LLC

   $ 53,100,000    $ 7,965,000

Wachovia Capital Markets, LLC

   $ 33,600,000    $ 5,040,000

PNC Capital Markets LLC

   $ 3,300,000    $ 495,000              

Total:

   $ 150,000,000    $ 22,500,000

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

List of Company Subsidiaries

EnerSys Capital Inc.

EnerSys European Holding Co.

EnerSys Cayman L.P.

EnerSys Holdings (Luxembourg) Sarl

EnerSys Delaware Inc.

EnerSys SARL

EnerSys Del. LLC I

EnerSys Ltd.

EnerSys Holdings UK Ltd.

Hawker GmbH

EnerSys Energy Products Inc.

EnerSys S.R.L.

EnerSys Cayman Euro L.P. (Cayman 2)

EH Europe GmbH (Switzerland)

Chloride Industrial Batteries Ltd.

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

Pricing Term Sheet    Filed pursuant to Rule 433 dated as of May 21, 2008   
Registration File No. 333-151000    Supplementing the Preliminary    Prospectus
Supplements    dated May 19, 2008 and the    Prospectus dated May 19, 2008

EnerSys

Concurrent Offerings of

3,400,000 Shares of Common Stock, par value $0.01 per share

(the “Common Stock Offering”)

and

$150,000,000 aggregate original principal amount of

3.375% Convertible Senior Notes due 2038

(the “Convertible Senior Notes Offering”)

This pricing supplement relates only to the concurrent offerings of common stock
and 3.375% Convertible Senior Notes due 2038 and should be read together with
(1) the preliminary prospectus supplement, dated May 19, 2008, relating to the
Common Stock Offering, including the documents incorporated therein by
reference, (2) the preliminary prospectus supplement, dated May 19, 2008,
relating to the Convertible Senior Notes Offering, including the documents
incorporated therein by reference, and (3) the related base prospectus, dated
May 19, 2008, each filed pursuant to Rule 424(b) under the Securities Act,
Registration Statement No. 333-151000.

 

Issuer:    EnerSys, a Delaware corporation Common stock symbol:    NYSE: “ENS”
Common Stock Offering Title of Securities:    Common stock, par value $0.01 per
share, of the Issuer Shares Offered and Sold:    3,400,000 (3,740,000 if the
underwriters exercise in full their option to purchase additional shares)
offered and sold by certain stockholders Public Offering Price per Share:   
$29.00 Convertible Senior Notes Offering Notes:    3.375% Convertible Senior
Notes due 2038 Aggregate Original Principal Amount Offered:    $150,000,000
Over-allotment Option:    $22,500,000 Maturity Date:    June 1, 2038



--------------------------------------------------------------------------------

Interest; Accretion:    3.375% per annum, accruing from the Settlement Date (as
defined below) through June 1, 2015; principal accretion at 3.375% per annum
thereafter Interest Payment Dates:    June 1 and December 1 of each year,
beginning on December 1, 2008 and ending on June 1, 2015 Contingent Interest:   
Beginning with the six-month interest period commencing on June 1, 2015, if the
trading price of the Notes for each of the five trading days ending on, and
including, the second trading day immediately preceding the first day of the
applicable six-month interest period equals or exceeds 130% of the accreted
principal amount of the Notes, the Issuer will pay contingent interest equal to
0.40% of the average trading price of $1,000 original principal amount of the
Notes during such five trading day period. Initial Price to Public:    100.0% of
the principal amount of the Notes Net Proceeds, before Expenses, to Issuer after
Underwriting Discount:    97.5% Conversion Premium:    Approximately 40% above
the Public Offering Price Per Share in the Common Stock Offering Conversion
Price:    Approximately $40.60 per share of Issuer’s common stock, subject to
adjustment Conversion Rate:    24.6305 shares of Issuer’s common stock per
$1,000 in original principal amount of Notes, subject to adjustment Last
Reported Sale Price per Share of the Common Stock on the New York Stock Exchange
as of May 21, 2008:    $30.19 Optional Redemption:    Beginning on June 6, 2015,
the Issuer may redeem any or all of the outstanding Notes (except for any Notes
that the Issuer is required to repurchase as described below opposite the
captions “Optional Put by the Holders” and “Fundamental Change Repurchase
Right”), for cash at a redemption price equal to 100% of the accreted principal
amount of the Notes being redeemed, plus accrued and unpaid interest, if any.
Optional Put by the Holders:    Holders may require the Issuer to repurchase all
or part of their Notes on June 1, 2015, June 1, 2018, June 1, 2023, June 1, 2028
and June 1, 2033, provided such holder has properly delivered and not withdrawn
a written repurchase notice with respect to such Notes, at a repurchase price
equal to 100% of the accreted principal amount of the Notes being repurchased,
plus accrued and unpaid interest, if any.



--------------------------------------------------------------------------------

Fundamental Change Repurchase Right:    If a “fundamental change” occurs at any
time, each holder of Notes will have the right, at its option, to require the
Issuer to repurchase in cash all of such holder’s Notes, or any portion of the
original principal amount thereof that is equal to $1,000 or an integral
multiple of $1,000, on a date (the “fundamental change repurchase date”) of the
Issuer’s choosing that is not less than 15 nor more than 35 days after the date
of the “fundamental change repurchase right notice,” at a repurchase price equal
to 100% of the accreted principal amount of the Notes to be repurchased plus
accrued and unpaid interest to, but not including, the fundamental change
repurchase date. Use of Proceeds:   

The Issuer estimates that the net proceeds from this offering, after deducting
estimated fees and expenses and the underwriters’ discounts and commissions,
will be approximately $145.8 million (approximately $167.7 million if the
underwriters exercise their over-allotment option to purchase additional Notes
in full).

 

The Issuer intends to use the net proceeds of this offering (including any
proceeds the Issuer receives if the underwriters exercise their overallotment
option) to pay down outstanding indebtedness under the Issuer’s existing senior
secured term loan B, under which $351.4 million in principal amount was
outstanding as of May 16, 2008, and which bears interest at a floating rate and
matures on March 17, 2011.

Joint Book-Running Managers:    Goldman, Sachs & Co. Banc of America Securities
LLC Co-Managers:    Wachovia Capital Markets, LLC PNC Capital Markets LLC
Pricing Date:    May 21, 2008 Trade Date:    May 22, 2008 Settlement Date:   
May 28, 2008 Listing:    None CUSIP / ISIN:    29275Y AA0 / US29275YAA01
Comparable Yield:    The Issuer has determined that the comparable yield for the
Notes is 8.50%, compounded semi-annually. Adjustment to Conversion Rate Upon a
Make-Whole Fundamental Change:    The following table sets forth the adjustments
to the conversion rate, expressed as a number of additional shares by which the
conversion rate will be increased per $1,000 in original principal amount of the
Notes, in connection with a make-whole fundamental change:



--------------------------------------------------------------------------------

     Make-Whole Reference Date

Stock Price

   May 28,
2008    June 1,
2009    June 1,
2010    June 1,
2011    June 1,
2012    June 1,
2013    June 1,
2014    June 6,
2015

$29.00

   9.8522    9.8522    9.8522    9.8522    9.8522    9.8522    9.8522    9.8522

$ 30.00

   9.2954    8.8911    8.7028    8.7028    8.7028    8.7028    8.7028    8.7028

$ 31.00

   8.8025    8.3891    8.0321    7.7251    7.6275    7.6275    7.6275    7.6275

$ 32.00

   8.3503    7.9298    7.5572    7.2227    6.8920    6.6195    6.6195    6.6195

$ 34.00

   7.5514    7.1223    6.7264    6.3492    5.9516    5.5082    4.9981    4.7812

$ 36.00

   6.8703    6.4382    6.0280    5.6215    5.1768    4.6560    3.9933    3.1472

$ 40.00

   5.7785    5.3524    4.9324    4.4963    4.0012    3.3967    2.5705    0.3695

$ 45.00

   4.7745    4.3686    3.9582    3.5199    3.0145    2.3922    1.5442    0.0000

$ 50.00

   4.0371    3.6578    3.2692    2.8489    2.3642    1.7740    1.0031    0.0000

$ 60.00

   3.0433    2.7201    2.3858    2.0226    1.6102    1.1280    0.5615    0.0000

$ 75.00

   2.1812    1.9301    1.6706    1.3909    1.0822    0.7392    0.3712    0.0000

$ 90.00

   1.6739    1.4762    1.2730    1.0556    0.8201    0.5642    0.2922    0.0000

$ 120.00

   1.1035    0.9736    0.8410    0.7002    0.5489    0.3840    0.2031    0.0000

$ 150.00

   0.7885    0.6973    0.6047    0.5062    0.4000    0.2823    0.1503    0.0000

$ 200.00

   0.4903    0.4347    0.3789    0.3193    0.2546    0.1814    0.0974    0.0000

$ 250.00

   0.3207    0.2844    0.2484    0.2100    0.1686    0.1212    0.0657    0.0000

The exact stock prices and make-whole reference dates may not be set forth in
the table above, in which case:

 

  •  

If the stock price is between two stock price amounts in the table or the
make-whole reference date is between two dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $250.00 per share, subject to adjustment, no
additional shares will be added to the conversion rate.

 

  •  

If the stock price is less than $29.00 per share, subject to adjustment, no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
34.4827 shares of common stock per $1,000 in original principal amount of Notes,
subject to adjustments in the same manner as the conversion rate as set forth
under “Description of the Notes—Conversion Rights—Conversion Rate Adjustments”
in the preliminary prospectus supplement.



--------------------------------------------------------------------------------

Accreted Principal for the Notes:    The following table sets forth the accreted
principal amounts for the Notes as of the specified dates during the period from
June 1, 2015 through the maturity date:

 

Date

   Accreted
Principal
Amount

June 1, 2015

   $ 1,000.00

December 1, 2015

   $ 1,016.88

June 1, 2016

   $ 1,034.03

December 1, 2016

   $ 1,051.48

June 1, 2017

   $ 1,069.23

December 1, 2017

   $ 1,087.27

June 1, 2018

   $ 1,105.62

December 1, 2018

   $ 1,124.28

June 1, 2019

   $ 1,143.25

December 1, 2019

   $ 1,162.54

June 1, 2020

   $ 1,182.16

December 1, 2020

   $ 1,202.11

June 1, 2021

   $ 1,222.39

December 1, 2021

   $ 1,243.02

June 1, 2022

   $ 1,264.00

December 1, 2022

   $ 1,285.33

June 1, 2023

   $ 1,307.02

December 1, 2023

   $ 1,329.07

June 1, 2024

   $ 1,351.50

December 1, 2024

   $ 1,374.31

June 1, 2025

   $ 1,397.50

December 1, 2025

   $ 1,421.08

June 1, 2026

   $ 1,445.06

December 1, 2026

   $ 1,469.45

June 1, 2027

   $ 1,494.24

December 1, 2027

   $ 1,519.46

June 1, 2028

   $ 1,545.10

December 1, 2028

   $ 1,571.17

June 1, 2029

   $ 1,597.69

December 1, 2029

   $ 1,624.65

June 1, 2030

   $ 1,652.06

December 1, 2030

   $ 1,679.94

June 1, 2031

   $ 1,708.29

December 1, 2031

   $ 1,737.12

June 1, 2032

   $ 1,766.43

December 1, 2032

   $ 1,796.24

June 1, 2033

   $ 1,826.55

December 1, 2033

   $ 1,857.38

June 1, 2034

   $ 1,888.72

December 1, 2034

   $ 1,920.59

June 1, 2035

   $ 1,953.00

December 1, 2035

   $ 1,985.96

June 1, 2036

   $ 2,019.47

December 1, 2036

   $ 2,053.55

June 1, 2037

   $ 2,088.20

December 1, 2037

   $ 2,123.44

June 1, 2038

   $ 2,159.28

The accreted principal amount of a note between the dates listed above will
include an amount reflecting the additional principal accretion that has accrued
as of such date since the immediately preceding date in the table.

 

 

The Issuer has filed a registration statement (including a prospectus dated as
of May 19, 2008 and preliminary prospectus supplements dated May 19, 2008) with
the Securities and Exchange Commission, or SEC, for the offerings to which this
communication relates. Before you invest, you should read the relevant
preliminary prospectus supplement, the accompanying prospectus and the other
documents the Issuer has filed with the SEC for more complete information about
the Issuer and the offering. You may get these documents for free by visiting
EDGAR on the SEC web site at www.sec.gov. Alternatively, copies may be obtained
by calling Goldman, Sachs & Co. toll-free at 866-471-2526 or by mail to Banc of
America Securities LLC, Capital Markets Operations, 100 West 33rd Street, 3rd
Floor, New York, NY 10001.

This communication should be read in conjunction with the preliminary prospectus
supplements dated May 19, 2008 and the accompanying prospectus. The information
in this communication supersedes the information in the relevant preliminary
prospectus supplement and the accompanying prospectus to the extent inconsistent
with the information in such preliminary prospectus supplement and the
accompanying prospectus.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg or another email system.